DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Claim 10, 14-16, and 19-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/27/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 requires that the materials is selected from the group consisting of “ceramic materials...and combinations thereof” whereas claim 5 from which claim 6 depends requires that each conduit “consists of a material”. Therefore “the material” recited in claim 6 cannot include combinations thereof because the structure of claim 5 closes the options to a single material. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et. al (US 4,216,908) in view of Joshi et. al (US 5,199,866) and further in view of Felderman (US 5,863,195).
With respect to claim 1 Sakurai discloses a combustion burner comprising:
 	(a) an annular liquid cooled jacket [reference character 6 in Fig. 1] defining a central longitudinal through passage;
(b) at least one inner conduit [see conduit associated with reference character “l” in Fig. 1] having proximal and distal ends.
 Sakurai does not disclose a substantially concentric outer conduit positioned in the through passage having a proximal and distal end, the conduits configured so that the outer and inner conduits are movable axially, the at least one inner conduit forming a primary passage and the outer conduit forming a secondary passage between the outer conduit and the at least one inner conduit.
Joshi discloses a burner having an outer conduit [reference character 34 in Fig. 2a-2c] and an inner conduit [reference character 38 in Fig. 2a-2c] where the inner and outer conduits being movable axially [see Figs. 2a-2d and 
It would have been obvious to one of ordinary skill in the art the time of the filing date of the invention to modify the burner taught by Sakurai by providing an outer conduit for flow of the annular fluid and making the outer and inner conduits movable as taught by Joshi in order to be able to change the mixing rate of the fuel and oxidizer depending on fuel and air flow rates [column 6 lines 23-28 of Joshi].
The combination of Sakurai and Joshi does not disclose that the outer conduit having an exterior surface configured along at least a portion thereof with threads mating with adjacent threads on an inner surface of the annular liquid cooled jacket.
Felderman discloses a burner that includes an outer conduit [see annotated Fig. 2, below] which includes a threaded portion [see Fig. 2] which mates with a corresponding threaded surface of a burner plate [reference character 22 in Fig. 2]. 
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the outer conduit taught by the combination of Sakurai and Joshi by forming the outer conduit so that it threads into the cooling jacket (to which it is mounted in Sakurai) as taught by Felderman, while providing relative movement, as taught by Joshi, in order to remove the need for a separate structure adjustment mechanisms in order to provide relative movement of the conduits.	With respect to claim 5 Sakurai does not disclose that each conduit consists of a material having a wear rate that is less than noble metals when used in a submerged combustion melter.
	Joshi discloses that the burner can be fabricated from stainless steel, alloy steels, high temperature alloys and superalloys or combinations thereof [see claim 3].
	In the same field of high temperature burners it would have been obvious to one skilled in the art at the time of the filing date of the invention to modify the burner by Sakurai as taught by Joshi, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Since all burner materials operate at high temperature, the designation of a specific 
	With respect to claims 11-12 Sakurai does not disclose that the outer and inner conduits are movable either in unison (claim 11) or separately (claim 12).
	Joshi discloses that the inner and outer conduits can be moved either in unison or separately [see Figs. 2a-2c].
It would have been obvious to one of ordinary skill in the art the time of the filing date of the invention to modify the burner taught by Sakurai by providing an outer conduit for flow of the annular fluid and making the outer and inner conduits movable as taught by Joshi in order to be able to change the mixing rate of the fuel and oxidizer depending on fuel and air flow rates [column 6 lines 23-28 of Joshi].

Allowable Subject Matter

Claim 13, 17, and 18 are allowed.
Claims 2-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762